









FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 30th day of April, 2020 by and among: (a) SILICON VALLEY BANK
(“Bank”) and
(b)(i) SYNACOR, INC., a Delaware corporation (“Synacor”), (ii) NTV INTERNET
HOLDINGS, LLC, a Delaware limited liability company (“NTV”), and (iii) SYNC
HOLDINGS, LLC, a Delaware limited liability company (“Sync”, and together with
Synacor and NTV, individually and collectively, jointly and severally, the
“Borrower”).


RECITALS


i.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 7, 2019 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).


ii.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.


iii.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.


iv.Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.Amendment to Loan Agreement.
2.1  Section 6.9 (Financial Covenants). Section 6.9(b)(i) is amended in its
entirety and replaced with the following:


“(i) Borrower’s failure to agree in writing (which agreement shall be set forth
in a written amendment to this Agreement) on or before May 31, 2020, to any Free
Cash Flow covenant levels proposed by Bank with respect to any period from
September 30, 2020 through and including December 31, 2020, shall result in an
immediate Event of Default for which there shall be no grace or cure period;
and”


3.Limitation of Amendment.






--------------------------------------------------------------------------------











a.The amendment set forth in Section 2 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.


b.This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.


4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:


a.Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


b.Borrower has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Loan Agreement, as amended by this
Amendment;


c.The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;


d.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;


e.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;


f.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and


g.This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms,






--------------------------------------------------------------------------------











except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.


5.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.


6.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.


7.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment to Bank of Bank’s legal fees and expenses incurred in
connection with this Amendment.


[SIGNATURE PAGE BELOW]






--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.











BANK
SILICON VALLEY BANK




By: /s/ Michelle Gallipeau
Name: Michelle Gallipeau
Title: Vice President


BORROWER
SYNACOR, INC.




By: /s/ Timothy J. Heasley
Name: Timothy J. Heasley
Title: Chief Financial Officer




NTV INTERNET HOLDINGS, LLC




By: /s/ Timothy J. Heasley
Name: Timothy J. Heasley
Title: Manager




SYNC HOLDINGS, LLC




By: /s/ Timothy J. Heasley
Name: Timothy J. Heasley
Title: Manager

